Tapley, J.
On the first day of September, 1847, one Elisha Odlin, by indenture, duly executed, leased, demised, and let unto Sarah Flagg, a certain tract of land in this State, “ to hold for the term of the life of the said Sarah Flagg, and the life of her husband, Levi Flagg, and the life of Mary S. O. Grace,” who is now Mary S. O. Badger. Sarah Flagg and Levi Flagg died before the commencement of these proceedings.
The presiding judge ruled “ that the lease gave an interest only to Sai’ah Flagg, which estate or term terminated with her death ; ” if this ruling is erroneous, the case is to stand for trial.
By the lease there was an estate and interest in the land, granted to Sarah Flagg for the term of the longest of the lives of the three persons named therein.
By the statute of 1821, c. 38, § 17, “ when any person shall die seized of any lands, tenements, or hereditaments, or any right *260thereto, or entitled, to any interest therein in fee-simple, or for the life of another not having lawfully devised the same, the same shall descend,” etc.
This provision was reenacted substantially in the several revisions of the statutes made since. R. S., 1841, c. 93, § 1; R. S., 1857, c. 75, § 1.
Being an interest in lands held for a term extending beyond the life of Sarah Flagg, it was under the laws of this State, not “ terminated with her death.”

Under the agreement of the parties the ease must stand for trial.

Appleton, C. J.; Kent, Barrows, and Daneorth, JJ., concurred.